 EXHIBIT 10.32

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of
_______________, 2016, entered into by and between CÜR Media, Inc., a Delaware
corporation (the "Company"), and the Buyer(s) set forth on the signature page(s)
affixed hereto (individually, a "Buyer" or collectively, the "Buyers").

 

WITNESSETH:

 

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(a)(2) under the Securities Act of 1933, as amended (the "Securities
Act") and/or Rule 506(b) of Regulation D ("Regulation D") and/or Regulation S
("Regulation S") as promulgated by the U.S. Securities and Exchange Commission
(the "SEC") thereunder; and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall sell to the Buyers, as provided herein, and
the Buyers shall purchase from the Company, in one or more closings, up to a
maximum of $5,000,000 in principal amount (the "Maximum Amount") of the
Company's 12% Senior Secured Convertible Promissory Notes, with a term of six
(6) months, substantially in the form of Exhibit A to this Agreement (the
"Notes"), at a purchase price of 100% (par) per Note (the "Purchase Price"); and
the total Purchase Price shall be allocated among the Buyer(s) in the respective
amounts set forth on the Buyer Omnibus Signature Page(s), affixed hereto (the
"Subscription Amount"); and

 

WHEREAS, except as otherwise set forth in the Notes or Security Agreement
(defined below), the Notes will be senior to all current indebtedness of the
Company, will rank pari passu with any additional promissory notes ("Additional
Notes") sold by the Company in any subsequent private placement offering of
Additional Notes consummated prior to a Qualified Offering (defined below)
("Additional Note Offering"), if any, and will be secured by a first priority
security interest in and lien on all now owned or hereafter acquired assets and
property, real and personal, of the Company and its subsidiaries pari passu with
any Additional Notes issued in Additional Note Offerings, if any, pursuant to
the terms of a security agreement among the Company and the Buyers,
substantially in the form of Exhibit B to this Agreement (the "Security
Agreement"); and

 

WHEREAS, if during the term of the Note, the Company completes an offering of
Company equity securities (or other Company securities convertible, exercisable
or exchangeable for Company equity securities) ("Equity Financing Securities")
in the amount of at least $15,000,000 (excluding the capital raised in this
Offering and any Additional Note Offering, if any) (the "Qualified Offering")
the entire outstanding principal amount of, and interest accrued but unpaid on,
the Notes will automatically be converted ("Mandatory Conversion") into units
(the "Conversion Units") at a price per Conversion Unit equal to the lesser of
(a) 80% of the price at which the Company's Equity Financing Securities are sold
in the Qualified Offering (the "Variable Conversion Price"), or (b) $2.00 (the
"Fixed Conversion Price"), with each Conversion Unit consisting of one share
(the "Unit Shares") of the Company's common stock, $0.0001 par value per share
("Common Stock"), and one five-year warrant, substantially in the form of
Exhibit C to this Agreement (the "Unit Warrants"), to purchase one additional
share of the Company's Common Stock (the "Unit Warrant Shares") at an exercise
price equal to (a) 125% of the price at which the Company's equity securities
are sold in the Qualified Offering in the event of a Mandatory Conversion, or
(b) 125% of $2.00 in the event of an Optional Conversion (as defined below); and

 

 1

 

 

WHEREAS, at any time during the term of the Note and prior to the Qualified
Offering, each Buyer or subsequent registered holder of the Note, may, in their
sole discretion, elect to convert all or a portion of the outstanding principal
amount of such Note and all accrued but unpaid interest due thereon into
Conversion Units at the Fixed Conversion Price ("Optional Conversion"); and

 

WHEREAS, the Company has agreed to provide the Buyers with piggyback
registration rights with respect to the Unit Shares and Unit Warrant Shares, as
further set forth in Section 1(e) hereof; and

 

WHEREAS, the Company may offer Notes at any time through and including April 15,
2016 (the "Offering Period"); and

 

WHEREAS, the Notes will be due and payable six (6) months from the date of
issuance ("Maturity"), and will accrue interest at the rate of 12% per annum,
with such interest being due and payable at Maturity; and

 

WHEREAS, the aggregate proceeds from the sale of the Notes shall be held in
escrow, pending closing of the purchase and sale of the Notes, pursuant to the
terms of an escrow agreement among the Company, the Placement Agent (as defined
below) and the Escrow Agent (as defined below) (the "Escrow Agreement"); and

 

WHEREAS, Notes in the minimum principal amount of an aggregate of $2,000,000
(the "Minimum Amount") are required to be sold to consummate an initial Closing
(as defined below) of the Offering; and

 

WHEREAS, Katalyst Securities LLC (the "Placement Agent"), a Financial Industry
Regulatory Authority ("FINRA") registered broker-dealer, will act as the
Company's exclusive Placement Agent, on a reasonable best efforts basis, in
connection with the Offering; and

 

WHEREAS, the Placement Agent will be paid at each Closing (as defined below) a
cash commission of 10% of funds raised from Investors introduced to the Offering
by the Placement Agent and 8% of funds raised from Investors introduced to the
Offering by the Company or its representatives (the "Placement Agent Fee"), and
will receive warrants ("Placement Agent Warrants") to purchase a number of
shares of Common Stock equal to 10% of the number of Unit Shares into which
Notes sold in the Offering to Buyers introduced to the Offering by the Placement
Agent and 8% of the number of Unit Shares into which Notes sold in the Offering
to Investors introduced to the Offering by the Company or its representatives
are converted upon a Mandatory Conversion, with a term of five (5) years, at an
exercise price per share equal to the exercise price of the Unit Warrant Shares;
and

 

WHEREAS, any sub-agent of the Placement Agent that introduced or introduces
investors to the Offering will be entitled to share in the Placement Agent Fee
and Placement Agent Warrants attributable to those investors as described above,
pursuant to the terms of an executed sub-agent agreement between the
sub-agent(s) and the Placement Agent; and

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 

 2

 

 

1. PURCHASE AND SALE OF NOTES.

 

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, each Buyer agrees, severally and not jointly, to
purchase at Closing (as defined below), and the Company agrees to sell and issue
to each Buyer, severally and not jointly, at Closing, Notes in the principal
amounts set forth on the Buyer Omnibus Signature Page, attached hereto as Annex
A, for each Buyer affixed hereto. Upon a Buyer's execution of this Agreement on
the Buyer Omnibus Signature Page and Buyer's completion of the Investor
Certification, attached hereto asAnnex B, the Investor Profile, attached hereto
as Annex C, the Anti-Money Laundering Information Form, attached hereto as Annex
D, and if applicable, the Wire Transfer Authorization (each attached hereto),
the Buyer shall wire transfer the Subscription Amount set forth on its Buyer
Omnibus Signature Page, in same-day funds, in accordance with the instructions
set forth immediately below, which Subscription Amount shall be held in escrow
pursuant to the terms of the Escrow Agreement and disbursed in accordance
therewith.

 

Wire Instructions

 



Bank Name:

PNC Bank

Bank Address:

300 Delaware Avenue

Wilmington, DE 19801

ABA/Routing #:

031100089

SWIFT Code:

PNCCUS33

Account Name:

Delaware Trust Company

Account Number:

5605012373

FFC:

CÜR MEDIA, INC.; Acct # 79-2648

MUST INCLUDE THE SUBSCRIBER'S NAME



 

(b) Closing Date.The initial closing of the purchase and sale of the Notes (the
"Closing") shall take place at 10:00 a.m. New York time on or before the fifth
(5th) business day following the satisfaction of the conditions to the Closing
set forth herein and in Sections 5 and 6 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)). There may be multiple
Closings, subject to prior termination, until such time as subscriptions for the
sale of the Notes up to the Maximum Amount are accepted (the date of any such
Closing is hereinafter referred to as a "Closing Date"). Each Closing shall
occur on a Closing Date at the offices of CKR Law LLP, 1330 Avenue of the
Americas, 14th Floor, New York, New York 10019 (or such other place as is
mutually agreed to by the Company and the Buyer(s)). The Notes may be offered
and sold through the end of the Offering Period.

 

(c) Escrow Arrangements; Form of Payment.Upon execution hereof by the Buyer and
pending the Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with Delaware Trust Company, as escrow agent (the "Escrow
Agent"), pursuant to the terms of the Escrow Agreement. Subject to the
satisfaction of the terms and conditions of this Agreement, (i) on the Closing
Date, the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement the Purchase Price for the Notes to be issued and sold
to the Buyer(s) on such Closing Date, and (ii) promptly after the Closing Date,
but in no instance more than seven (7) business days after the Closing, the
Company shall deliver to the Buyer(s), the Notes, duly executed on behalf of the
Company.

 

 3

 

 

(d) Acceptance of Subscriptions. Each Buyer understands and agrees that the
Company, in its sole and absolute discretion, reserves the right to accept or
reject this or any other subscription for the Notes, in whole or in part,
notwithstanding prior receipt by the Buyer of notice of acceptance of this
subscription. If the subscription is rejected in whole or the Offering of the
Notes is terminated, all funds received by the Escrow Agent from the Buyer will
be promptly returned without interest or offset, and this subscription shall
thereafter be of no further force or effect. If this subscription is rejected in
part, the funds for the rejected portion of this subscription will be returned
without interest or offset, and this subscription will continue in full force
and effect to the extend this subscription was accepted.

 

(e) Registration Rights.

 

(i) Piggyback Registration Rights.

 

(1) Each Buyer (together with any permitted transferee of such Buyer's Note, a
"Holder") is hereby granted the right to "piggyback" the Unit Shares and Unit
Warrant Shares issuable and/or issued upon exercise of the Unit Warrants (such
shares being referred to herein as "Registrable Securities") on the registration
statement filed by the Company to register the equity securities (or other
Company securities convertible, exercisable or exchangeable for Company equity
securities) issued by the Company in connection with any Additional Note
Offering, if any, and a Qualified Offering (the "Registration Statement"), so
long as the registration form to be used is suitable for the registration of the
Registrable Securities (a "Piggyback Registration") (it being understood that
the Form S-8 and Form S-4, or any successor forms, may not be used for such
purposes), all at the Company's cost and expense (except commissions or
discounts and fees of any of the Holder's own professionals, if any; it being
understood that the Company shall not be obligated to pay the fees and expenses
of Holder's counsel); provided, however, that this paragraph 1(e)(i)(1) shall
not apply to any Registrable Securities if such Registrable Securities may then
be sold under Rule 144 (assuming the Holder's compliance with the provisions of
the Rule) with the result that the sold securities are freely tradable without
restriction and the Company delivers an opinion to that effect to the transfer
agent; and provided, further, that if the offering with respect to which a
Registration Statement is filed is an underwritten primary or secondary offering
of the Company's securities and the managing underwriter advises the Company in
writing that in its opinion the number of securities requested to be included in
such registration exceeds the number that can be sold in such offering without
adversely affecting such underwriter's ability to effect an orderly distribution
of such securities or otherwise adversely effecting such offering (including,
without limitation, causing a diminution in the offering price of the Company's
securities) the Company will include in such Registration Statement: (A) first,
the securities being sold for the account of the Company; (B) second, the number
of securities with respect to which the Company has granted rights to
participate in such registration (including the Registrable Securities) that, in
the opinion of such underwriter, can be sold pro rata among the respective
holders of such securities on the basis of the amount of such securities then
owned by each such Holder. The Company shall give each Holder of Registrable
Securities at least fifteen (15) days written notice of the intended filing date
of any Registration Statement, other than a registration statement filed on Form
S-4 or Form S-8, or any successor forms, and each Holder of Registrable
Securities shall have seven (7) days after receipt of such notice to notify the
Company of its intent to include the Registrable Securities in the Registration
Statement.

 

(2) If, at any time after giving written notice of its intention to register any
securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, give written notice of such determination to all Holders of the
Registrable Securities and (A) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration and (B) in the case of a
determination to delay such registration of its securities, shall be permitted
to delay the registration of such Registrable Securities for the same period as
the delay in registering such other Company securities.

 

 4

 

 

(ii) Expenses.The Company shall bear all fees and expenses attendant to
registering the Registrable Securities (except any underwriters' discounts and
commissions and fees of any of the Holders' own professionals, if any; it being
understood that the Company shall not be obligated to pay the fees and expenses
of Holder's counsel). The Company agrees to use its best efforts to cause the
filing required herein to become effective promptly and to qualify to register
the Registrable Securities in such States as are reasonably requested by the
Holder; provided, however, that in no event shall the Company be required to
register the Registrable Securities in a State in which such registration would
cause (A) the Company to be obligated to register or license to do business in
such State, (B) subject the Company to any material tax where it is not then so
subject, (C) require the Company to file a general consent to service of process
in such jurisdiction, or (D) the principal stockholders of the Company to be
obligated to escrow any of their shares of capital stock of the Company.

 

(iii) Indemnification.The Company shall indemnify and hold harmless the Holder
of the Registrable Securities to be sold pursuant to any Registration Statement
filed hereunder, and each of such Holder's officers, directors, employees,
agents, partners, legal counsel and accountants, and each person, if any, who
controls each of the foregoing within the meaning of Section 15 of the
Securities Act or Section 20(a) of the 1934 Act, as amended, against all loss,
claim, damage, expense or liability (including all reasonable attorneys' fees
and other expenses reasonably incurred in investigating, preparing or defending
against any claim whatsoever incurred by the indemnified party in any action or
proceeding between the indemnitor and indemnified party or between the
indemnified party and any third party or otherwise) to which any of them may
become subject under the Securities Act, the Securities Exchange Act of 1934, as
amended (the "Exchange Act") or any other statute or at common law or otherwise
under laws of foreign countries, arising from such Registration Statement or
based upon any untrue statement or alleged untrue statement of a material fact
contained in (A) any preliminary prospectus, registration statement or
prospectus (as from time to time each may be amended and supplemented); (B) in
any post-effective amendment or amendments or any new registration statement and
prospectus in which is included the Registrable Securities; or (C) any
application or other document or written communication (collectively called
"application") executed by the Company or based upon written information
furnished by the Company in any jurisdiction in order to qualify the Registrable
Securities under the securities laws thereof or filed with the commission, any
state securities commission or agency, Nasdaq or any securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; unless such statement
or omission is made in reliance upon, and in strict conformity with, written
information furnished to the Company with respect to the Holders expressly for
use in a preliminary prospectus, registration statement or prospectus, or any
amendment or supplement thereof, or in any application, as the case may be. The
Company agrees promptly to notify the holders of the Registrable Securities of
the commencement of any litigation proceedings against the Company or any of its
officers, directors or controlling persons in connection with the issue and sale
or resale of the Registrable Securities or in connection with any such
registration statement or prospectus.

 

(iv) The Company shall keep the Registration Statement filed to register the
Registrable Securities "evergreen" until the earlier of (1) one year from the
date it is declared effective by the SEC or (2) until Rule 144 is available to
the holders of Registrable Securities who are not and have not been affiliates
of the Company with respect to all of their Registrable Securities, whichever is
earlier.

 

(v) The holders of Registrable Securities removed from the Registration
Statement as a result of a "cutback comment" shall have piggyback registration
rights for such Registrable Securities with respect to any registration
statement filed by the Company following the effectiveness of the Registration
Statement that would permit the inclusion of such shares.

 

(f) Offering Period. The Offering will be conducted through April 15, 2016.

 

2. BUYER'S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:

 

(a) Investment Purpose. Each Buyer is acquiring the Notes, and, upon conversion
of the Notes, the Buyer will acquire the Conversion Units and the Unit Shares,
and upon exercise of the Unit Warrants, the Unit Warrant Shares (the Unit Shares
and the Unit Warrant Shares being hereinafter referred to collectively as the
"Conversion Shares") and the Note, Conversion Units, Unit Shares, Unit Warrants
and Unit Warrant Shares being hereinafter referred to collectively as the
"Securities"), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to an effective registration statement covering such Securities, or
an available exemption under the Securities Act. The Buyer agrees not to sell,
hypothecate or otherwise transfer the Securities unless such Securities are
registered under the federal and applicable state securities laws or unless, in
the opinion of counsel satisfactory to the Company, an exemption from such law
is available.

 

 5

 

 

(b) Residence of Buyer. Each Buyer resides in the jurisdiction set forth on the
Buyer Omnibus Signature Page affixed hereto.

 

(c) Accredited Investor Status. The Buyer meets the requirements of at least one
of the suitability standards for an "Accredited Investor" as that term is
defined in Rule 501(a)(3) of Regulation D, for the reason set forth on the
Investor Certification attached hereto as Annex B, or is not a "U.S. Person" as
that term is defined in Rule 902(k) of Regulation S.

 

(d) Non-US Person. If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Notes on behalf of a person in the United States or a U.S. Person:

 

(i) neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Notes for the account of a U.S. Person or for resale in the
United States and the Buyer confirms that the Notes have not been offered to the
Buyer in the United States and that this Agreement has not been signed in the
United States;

 

(ii) the Buyer acknowledges that the Notes have not been registered under the
Securities Act and may not be offered or sold in the United States or to a U.S.
Person unless the securities are registered under the U.S. Securities Act and
all applicable state securities laws or an exemption from such registration
requirements is available, and further agrees that hedging transactions
involving such securities may not be conducted unless in compliance with the
U.S. Securities Act;

 

(iii) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, understands that the Company is the seller of the Notes and underlying
securities and that, for purposes of Regulation S, a "distributor" is any
underwriter, dealer or other person who participates pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an "affiliate" is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Notes or underlying securities other than to
a non-U.S. Person;

 

(iv) the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Notes are offered,
sold or otherwise transferred by the Buyer or if applicable, the disclosed
principal for whom the Buyer is acting, to a non-U.S Person prior to the
expiration of a one year distribution compliance period, the purchaser or
transferee must agree not to resell such securities except in accordance with
the provisions of Regulation S, pursuant to registration under the Securities
Act, or pursuant to an available exemption from registration; and must further
agree not to engage in hedging transactions with regard to such securities
unless in compliance with the Securities Act; and

 

(v) neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Notes or the underlying securities in the United States or to a
U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
securities laws of all applicable states of the United States or, (B) the SEC
has declared effective a registration statement in respect of such securities.

 

 6

 

 

(e) Accredited Investor Qualifications. The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Notes, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Notes, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.

 

(f) Buyer Relationship with Brokers. The Buyer's substantive relationship with a
broker, if any, for the transactions contemplated hereby, or subagent thereof
(collectively, "Brokers"), through which the Buyer may be subscribing for the
Notes predates such Broker's contact with the Buyer regarding an investment in
the Notes.

 

(g) Solicitation. The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Notes through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, in
connection with the offering and sale of the Notes and is not subscribing for
the Notes and did not become aware of the offering of the Notes through or as a
result of any seminar or meeting to which the Buyer was invited by, or any
solicitation of a subscription by, a person not previously known to the Buyer in
connection with investments in securities generally.

 

(h) Brokerage Fees. Except as otherwise provided herein, the Buyer has taken no
action that would give rise to any claim by any person for brokerage
commissions, finders' fees or the like relating to this Agreement or the
transaction contemplated hereby.

 

(i) Buyer's Advisors. The Buyer and the Buyer's attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the "Advisors"), as the
case may be, has such knowledge and experience in financial, tax, and business
matters, and, in particular, investments in securities, so as to enable it to
utilize the information made available to it in connection with the Notes to
evaluate the merits and risks of an investment in the Notes and the Company and
to make an informed investment decision with respect thereto.

 

(j) Buyer Liquidity. Each Buyer has adequate means of providing for such Buyer's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Notes for an indefinite period of time, and
after purchasing the Notes the Buyer will be able to provide for any foreseeable
current needs and possible personal contingencies. The Buyer must bear and
acknowledges the substantial economic risks of the investment in the Notes
including the risk of illiquidity and the risk of a complete loss of this
investment.

 

(k) High Risk Investment. The Buyer is aware that an investment in the Notes,
and upon conversion of the Notes, the Conversion Units (including the Unit
Shares), and upon exercise of the Unit Warrants, the Unit Warrant Shares,
involves a number of very significant risks and has carefully researched and
reviewed and understands the risks of, and other considerations relating to, the
purchase of the Notes, and upon conversion of the Notes, the Conversion Units
(including the Unit Shares), and upon exercise of the Unit Warrants, the Unit
Warrant Shares.

 

(l) Reliance on Exemptions. Each Buyer understands that the Notes are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

 7

 

 

(m) Information. Each Buyer and its Advisors have been furnished with all
documents and materials relating to the business, finances and operations of the
Company and its subsidiaries and information that Buyer requested and deemed
material to making an informed investment decision regarding Buyer's purchase of
the Notes and the underlying securities. Each Buyer and its Advisors have been
afforded the opportunity to review such documents and materials, as well as the
Company's SEC Filings, as such term is defined below (hard copies of which were
made available to the Buyer upon request to the Company or were otherwise
accessible to the Buyer via the SEC's EDGAR system), and the information
contained therein. Each Buyer and its Advisors have been afforded the
opportunity to ask questions of the Company and its management. Each Buyer
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company's business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company and its subsidiaries, which projections
may not be realized, may be based on assumptions which may not be correct and
may be subject to numerous factors beyond the Company's and its subsidiaries'
control. Additionally, the Buyer understands and represents that he is
purchasing the Notes notwithstanding the fact that the Company and its
subsidiaries may disclose in the future certain material information the
Subscriber has not received, including the financial results of the Company and
its subsidiaries for their current fiscal quarters. Neither such inquiries, nor
any other due diligence investigations conducted by such Buyer or its Advisors,
shall modify, amend or affect such Buyer's right to rely on the Company's
representations and warranties contained in Section 3 below. Each Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Notes.

 

(n) No Other Representations or Information. In evaluating the suitability of an
investment in the Notes and if applicable, the Conversion Units, the Buyer has
not relied upon any representation or information (oral or written) with respect
to the Company or its subsidiaries, or otherwise, other than as stated in this
Agreement and the Notes. No oral or written representations have been made, or
oral or written information furnished, to the Buyer or its Advisors, if any, in
connection with the offering of the Notes.

 

(o) No Governmental Review. Each Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Notes (or the Conversion Units,
Unit Shares, Unit Warrants, or Unit Warrant Shares), or the fairness or
suitability of the investment in the Notes (or the Conversion Shares), nor have
such authorities passed upon or endorsed the merits of the offering of the Notes
(or the Conversion Units, Unit Shares, Unit Warrants, or Unit Warrant Shares).

 

(p) Transfer or Resale. Each Buyer understands that: (i) the Notes and
Conversion Units (including the underlying securities) have not been and may not
be registered under the Securities Act or any state securities laws, and may not
be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; (ii)
any sale of such securities made in reliance on Rule 144 under the Securities
Act (or a successor rule thereto) ("Rule 144") may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of such securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) the Company is not, and except as otherwise set forth in
this Agreement and the Registration Rights Agreement, no other person is, under
any obligation to register such securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. The Company reserves the right to place stop transfer instructions
against the shares and certificates for the Unit Shares and Unit Warrant Shares
to the extent specifically set forth under this Agreement. There can be no
assurance that there will be any market or resale for the Notes (or the Unit
Shares or the Unit Warrant Shares), nor can there be any assurance that the
Notes (or the Unit Shares or the Unit Warrant Shares) will be freely
transferable at any time in the foreseeable future.

 

(q) Legends. Each Buyer understands that the certificates or other instruments
representing the Notes (and the Unit Shares and Warrant Unit Shares) shall bear
a restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such stock certificates):

 

For U.S. Persons:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 



 8

 

 

The legend set forth above shall be removed and the Company, within three (3)
business days, shall issue a certificate without such legend to the holder of
the Notes (and the Unit Shares and Warrant Unit Shares) upon which it is
stamped, if, unless otherwise required by state securities laws, (i) the Buyer
or its broker make the necessary representations and warranties to the transfer
agent for the Common Stock that it has complied with the prospectus delivery
requirements in connection with a sale transaction, provided the Notes (and the
Unit Shares and Warrant Unit Shares) are registered under the Securities Act or
(ii) in connection with a sale transaction, after such holder provides the
Company with an opinion of counsel satisfactory to the Company, which opinion
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale, assignment or
transfer of the Notes (or the Unit Shares and Unit Warrant Shares) may be made
without registration under the Securities Act..

 

(r) Organization and Standing of Buyer. If the Buyer is an entity, it is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. If the Buyer is an individual, he or she is at
least the greater of (a) eighteen (18) years of age or (b) the age of legal
majority in his or her jurisdiction of residence.

 

(s) Authorization, Enforcement. The Buyer has the requisite power and authority
to enter into and perform under this Agreement and the Security Agreement
(collectively, together with the Notes and Unit Warrant, the "Transaction
Documents") and to purchase the Notes being sold to it hereunder. The execution,
delivery and performance of this Agreement and the Transaction Documents by such
Buyer and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Buyer or Buyer's Board
of Directors, stockholders, partners, members, as the case may be, is required.
This Agreement and the other Transaction Documents (to the extent the Buyer is
party thereto) have been duly authorized, executed and delivered by such Buyer
and upon execution of this Agreement and the Transaction Documents by the other
parties hereto and thereto, constitute, or shall constitute when executed and
delivered, a valid and binding obligation of such Buyer enforceable against such
Buyer in accordance with the terms hereof and thereof, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.

 

(t) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation by such Buyer of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) if the Buyer is not an individual, result in a violation of such Buyer's
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Buyer is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Buyer or its properties (except for such conflicts, defaults
and violations as would not, individually or in the aggregate, have a material
adverse effect on such Buyer). Such Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement and the other Transaction Documents or to
purchase the Notes in accordance with the terms hereof, provided that for
purposes of the representation made in this sentence, such Buyer is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

 

(u) Receipt of Documents. Each Buyer, its counsel and/or its Advisors have
received and read in their entirety: (i) this Agreement and each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.

 

 9

 

 

(v) Status as a Former Shell Company. Each Buyer understands that the Company is
a former "shell company" as such term is defined in Rule 12b-2 under the
Exchange Act. The Company ceased to be a "shell company" on January 28, 2014,
and filed Form 10 type information under cover of Form 8-K on February 3, 2014.
Pursuant to Rule 144(i), securities issued by a current or former shell company
(such as the Securities) that otherwise meet the holding period and other
requirements of Rule 144 nevertheless cannot be sold in reliance on Rule 144
until one year after such company (a) is no longer a shell company; and (b) has
filed current "Form 10 information" (as defined in Rule 144(i)) with the SEC
reflecting that it is no longer a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, such company is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act and has filed
all reports and other materials required to be filed by section 13 or 15(d) of
the Exchange Act, as applicable, during the preceding 12 months (or for such
shorter period that the issuer was required to file such reports and materials),
other than Form 8-K reports. As a result, the restrictive legends on
certificates for the securities cannot be removed except in connection with an
actual sale meeting the foregoing requirements or pursuant to an effective
registration statement.

 

(w) Trading Activities. The Buyer's trading activities with respect to the
Company's Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the Company's Common Stock is listed or traded.
Neither the Buyer nor its affiliates has an open short position in the Common
Stock of the Company and, except as set forth below, the Buyer shall not, and
shall not cause any of its affiliates under common control with the Buyer, to
engage in any short sale as defined in any applicable SEC or Financial Industry
Regulatory Authority (FINRA) rules on any hedging transactions with respect to
the Common Stock until the earlier to occur of (i) the third anniversary of the
Closing Date and (ii) the Buyer(s) no longer own Common Stock. Without limiting
the foregoing, the Buyer agrees not to engage in any naked short transactions in
excess of the amount of shares owned (or an offsetting long position) by the
Buyer.

 

(x) Regulation FD. Each Buyer acknowledges and agrees that certain of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Notes. The Buyer agrees that
it will treat such information in a confidential manner, will not use such
information for any purpose other than evaluating an investment in the Notes,
will not, directly or indirectly, trade or permit the Buyer's agents,
representatives or affiliates to trade in any securities of the Company while in
possession of such information and will not, directly or indirectly, disclose or
permit the Buyer's agents, representatives or affiliates to disclose any of such
information without the Company's prior written consent. The Buyer shall make
its agents, affiliates and representatives aware of the confidential nature of
the information contained herein and the terms of this section including the
Buyer's agreement to not disclose such information, to not trade in the
Company's securities while in the possession of such information and to be
responsible for any disclosure or other improper use of such information by such
agents, affiliates or representatives. Likewise, without the Company's prior
written consent, the Buyer will not, directly or indirectly, make any
statements, public announcements or other release or provision of information in
any form to any trade publication, to the press or to any other person or entity
whose primary business is or includes the publication or dissemination of
information related to the transactions contemplated by this Agreement.

 

(y) No Legal Advice from the Company. Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax Advisors. Each Buyer
is relying solely on such Advisors and not on any statements or representations
of the Company or any of its employees, representatives or agents for legal,
tax, economic and related considerations or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

(z) No Group Participation. Each Buyer and its affiliates is not a member of any
group, nor is any Buyer acting in concert with any other person, including any
other Buyer, with respect to its acquisition of the Notes (and the Unit Shares
and the Unit Warrant Shares).

 

 10

 

 

(aa) Reliance. Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company or any Broker is complete and accurate and
may be relied upon by the Company and any Broker in determining the availability
of an exemption from registration under U.S. federal and state securities laws
in connection with the offering of securities as described in this Agreement and
the related summary term sheet and transmittal letter, if any. The Buyer further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company's issuance of the Notes. Within five (5) days after receipt
of a request from the Company or any Broker, the Buyer will provide such
information and deliver such documents as may reasonably be necessary to comply
with any and all laws and ordinances to which the Company or any Broker is
subject.

 

(bb) (For ERISA plan Buyers only). The fiduciary of the ERISA plan represents
that such fiduciary has been informed of and understands the Company's
investment objectives, policies and strategies, and that the decision to invest
"plan assets" (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Buyer fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Buyer fiduciary or Plan has not
relied primarily on any advice or recommendation of the Company or any of its
affiliates;

 

(cc) Anti-Money Laundering; OFAC.

 

[The Buyer should check the Office of Foreign Assets Control ("OFAC") website at
http://www.treas.gov/ofac before making the following representations.] The
Buyer represents that the amounts invested by it in the Company in the Notes
were not and are not directly or indirectly derived from activities that
contravene U.S. federal or state or international laws and regulations,
including anti-money laundering laws and regulations. U.S. federal regulations
and Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the "OFAC Programs") prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

To the best of the Buyer's knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a country, territory, individual or entity named on an OFAC list,
or a person or entity prohibited under the OFAC Programs. Please be advised that
the Company may not accept any amounts from a prospective investor if such
prospective investor cannot make the representation set forth in the preceding
paragraph. The Buyer agrees to promptly notify the Company should the Buyer
become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to "freeze the account" of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer's identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company's other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;



___________

1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

 11

 

  

To the best of the Buyer's knowledge, none of: (1) the Buyer; (2) any person
controlling or controlled by the Buyer; (3) if the Buyer is a privately-held
entity, any person having a beneficial interest in the Buyer; or (4) any person
for whom the Buyer is acting as agent or nominee in connection with this
investment is a senior foreign political figure2, or any immediate family3
member or close associate4 of a senior foreign political figure, as such terms
are defined in the footnotes below; and

 

If the Buyer is affiliated with a non-U.S. banking institution (a "Foreign
Bank"), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.

 

(b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company, has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
and to issue the Notes in accordance with the terms hereof and thereof, (ii) the
execution and delivery by the Company of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Notes
have been duly authorized by the Company's Board of Directors, and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) each of the Transaction Documents will be duly executed
and delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.



_______________ 

2 A "senior foreign political figure" is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a "senior foreign political figure" includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 "Immediate family" of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.

 

4 A "close associate" of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.



 



 12

 

 

(c) Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock, par value $0.0001 per share and 10,000,000
shares of preferred stock par value $0.0001 per share (the "Preferred Stock").
As of the date hereof the Company has 2,440,336 shares of Common Stock issued
and outstanding and no shares of Preferred Stock issued and outstanding. All of
the outstanding shares of Common Stock of the Company have been duly authorized,
validly issued and are fully paid and nonassessable. No shares of capital stock
of the Company are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company. As of the date
of this Agreement except as set forth in the Company's SEC Filings (as defined
below), (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
such Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (ii) there are no
outstanding debt securities, (iii) there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act, and (iv) there are no outstanding registration
statements. Except as set forth in the Company's SEC Filings, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Notes as described in this Agreement.
The Notes (and the Unit Shares, the Unit Warrants and the Unit Warrant Shares)
when issued, will be free and clear of all pledges, liens, encumbrances and
other restrictions (other than those arising under applicable securities laws as
a result of the issuance of the Notes). No co-sale right, right of first refusal
or other similar right exists with respect to the Notes (or the Unit Shares, the
Unit Warrants, or the Unit Warrant Shares) or the issuance and sale thereof.
Except as set forth in the Company's SEC Filings, the issue and sale of the
Notes (and the Unit Shares, the Unit Warrants, or the Unit Warrant Shares) will
not result in a right of any holder of securities of the Company to adjust the
exercise, exchange or reset price under such securities. The Company has made
available to the Buyer true and correct copies of the Company's Certificate of
Incorporation, as in effect on the date hereof (the "Certificate of
Incorporation"), and the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities exercisable for Common Stock of the
Company and the material rights of the holders thereof in respect thereto.

 

(d) Issuance of Securities. The Notes are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, are free from all taxes, liens and charges with respect to the
issue thereof. Upon conversion of the Notes in accordance with the Transaction
Documents, the Unit Shares, the Unit Warrants and, if applicable, the Unit
Warrant Shares will be duly issued, fully paid and nonassessable.

 

(e) No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation, or the By-laws of the Company or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected except for those which
could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
"Material Adverse Effect"). Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under its constitutive documents. Except those which could not
reasonably be expected to have a Material Adverse Effect, or as otherwise set
forth on Schedule3(e)hereto, the Company is not in violation of any term of or
in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company. The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity, except for any violation
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the other Transaction
Documents in accordance with the terms hereof or thereof. Neither the execution
and delivery by the Company of the Transaction Documents to which it is a party,
nor the consummation by the Company of the transactions contemplated hereby or
thereby, will require any notice, consent or waiver under any contract or
instrument to which the Company is a party or by which the Company is bound or
to which any of its assets is subject, except for any notice, consent or waiver
the absence of which would not have a Material Adverse Effect and would not
adversely affect the consummation of the transactions contemplated hereby or
thereby. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding two sentences have
been obtained or effected on or prior to the date hereof. The Company is unaware
of any facts or circumstance, which might give rise to any of the foregoing.

 



 13

 

 

(f) SEC Filings; Financial Statements. Except as set forth on Schedule 3(f)
hereto, the Company has filed (and, except for certain Current Reports on Form
8-K, has, within the past two years, timely filed (subject to 12b-25 filings
with respect to certain periodic filings)) all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (all of the foregoing and all other documents filed with
the SEC prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the "SEC Filings"). The SEC
Filings are available to the Buyers via the SEC's EDGAR system. As of their
respective dates, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Filings, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the audited financial
statements of the Company included in the Company's SEC Filings for the period
from inception through December 31, 2014, and the subsequent unaudited interim
financial statements included in the Company's SEC Filings (collectively, the
"Financial Statements") complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements were prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements), and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). As of the date
hereof, there are no outstanding or unresolved comments in comment letters
received from the staff of the SEC with respect to any of the SEC Filings. No
other information provided by or on behalf of the Company to the Buyer
including, without limitation, information referred to in this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(g) Absence of Litigation. Except as set forth in the Company's SEC Filings,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
other Transaction Documents, or (ii) have a Material Adverse Effect.

 

(h) Acknowledgment Regarding Buyer's Purchase of the Notes. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Buyer is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by such Buyer
or any of their respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer's purchase of the Notes (and the Unit Shares,
the Unit Warrants and, if applicable, the Unit Warrant Shares). The Company
further represents to the Buyers that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

(i) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Notes.



 



 14

 

  

(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Notes under the
Securities Act or cause this offering of the Notes to be integrated with prior
offerings by the Company for purposes of the Securities Act.

 

(k) Employee Relations. Except as set forth on Schedule 3(k) hereto, the Company
is not involved in any labor dispute nor, to the knowledge of the Company, is
any such dispute threatened. The Company is not party to any collective
bargaining agreement. The Company's employees are not members of any union, and
the Company's relationship with its employees is good.

 

(l) Intellectual Property Rights. The Company owns or possesses all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither the Company nor any
subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 

(m) Environmental Laws.

 

(i) The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect.
For purposes of this Agreement, "Environmental Law" means any national, state,
provincial or local law, statute, rule or regulation or the common law relating
to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms "release" and "environment" shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended ("CERCLA").

 

(ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.

 

(iii) The Company (i) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its businesses and
(ii) is in compliance with all terms and conditions of any such permit, license
or approval.



 



 15

 

  

(n) Title. The Company has good and marketable title to all of its personal
property and assets free and clear of any material restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. With respect to properties and
assets it leases, the Company is in material compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances which
would have a Material Adverse Effect.

 

(o) Internal Accounting Controls. Except as set forth in the Company's SEC
Filings, the Company is in material compliance with the provisions of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company. Except as set
forth in the Company's SEC Filings, the Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(p) No Material Adverse Breaches, etc. The Company is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company's officers has or is
expected in the future to have a Material Adverse Effect. Except as set forth in
Schedule 3(p), the Company is not in breach of any contract or agreement which
breach, in the judgment of the Company's officers, has or is expected to have a
Material Adverse Effect.

 

(q) Tax Status. The Company has made and filed all U.S. federal and state,
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company or such subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due from the Company by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(r) Certain Transactions. Except for arm's length transactions pursuant to which
the Company makes payments in the ordinary course of business upon terms no less
favorable than it could obtain from third parties, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(s) Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.

 

(t) Reliance. The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Notes. The Company further acknowledges that without such representations
and warranties of the Company made hereunder, the Buyers would not enter into
this Agreement.

 

(u) Brokers' Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any Broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of the
Placement Agent Fee to the Placement Agent, as applicable.



 



 16

 

 

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.

 

(b) Form D. The Company agrees to file a Form D with respect to the offer and
sale of the Notes as required under Regulation D. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Notes (and the Unit Shares, the Unit
Warrants and the Unit Warrant Shares), or obtain an exemption for the Notes (and
the Unit Shares, the Unit Warrants and the Unit Warrant Shares) for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
"Blue Sky" laws of the states of the United States and shall provide evidence of
any such action so taken to the Buyers on or prior to the Closing Date.

 

(c) Reporting Status. Until the date on which the Buyer(s) shall have sold all
the Common Stock, including the Unit Shares and Unit Warrant Shares, the Company
shall file in a timely manner (or, with respect to Form 8-K reports, shall use
its reasonable commercial efforts to file in a timely manner) all reports
required to be filed with the SEC pursuant to the Exchange Act, and the
regulations of the SEC thereunder, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(d) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes (after deducting fees and expenses (including brokerage fees, if
applicable, legal fees and expenses and fees payable to the Escrow Agent) for
certain payments to content owners, working capital and general corporate
purposes.

 

(e) Listings or Quotation. The Company shall use its best efforts to maintain
the listing or quotation of its Common Stock upon the OTCQB tier of the OTC
marketplace. The Company plans to list its securities for trading on the NASDAQ
Capital Market in connection with the consummation of the Qualified Offering.

 

(f) Resales Absent Effective Registration Statement. Each of the Buyers
understands and acknowledges that (i) the Transaction Documents will, if
applicable, require the Company to issue and deliver the Unit Shares and the
Unit Warrant Shares to the Buyers with legends restricting their transferability
under the Securities Act, and (ii) Buyer is aware that resales of such Unit
Shares and Unit Warrant Shares may not be made unless, at the time of resale,
there is an effective registration statement under the Securities Act covering
such Buyer's resale(s) or an applicable exemption from registration.

 

(g) Registration Rights. The Buyers shall have piggyback registration rights
with respect to the Unit Shares and Unit Warrant Shares, as further set forth in
Section 1(e) hereof.

 

(h) Indemnification of Buyers. In consideration of the Buyer's execution and
delivery of this Agreement and acquiring the Notes hereunder, and in addition to
all of the Company's other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer(s) and each other holder
of the Notes (and, if applicable, the Unit Shares and Unit Warrant Shares), and
all of their officers, directors, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Buyer Indemnitees") from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys' fees
and disbursements (the "Indemnified Liabilities"), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact by the Company or (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law. The indemnity agreements contained herein
shall be in addition to any cause of action or similar right of any Buyer
Indemnitee against the Company or others, and any liabilities the Company may be
subject to pursuant to law.

 

(i) Delivery of Notes and Other Transaction Documents. Promptly after the
Closing Date, but in no instance more than seven (7) business days after the
Closing, the Company shall deliver to the Buyer(s), the Notes, in the respective
amounts set forth on the Buyer Omnibus Signature Pages affixed hereto, together
with fully-executed copies of this Agreement and the Security Agreement, each
duly executed on behalf of the Company.



 



 17

 

 

5. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes to the
Buyer(s) at each Closing is subject to the satisfaction, at or before each
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion:

 

(a) Each Buyer shall have executed this Agreement and completed and executed the
Investor Certification, the Investor Profile and the Anti-Money Laundering
Information Form and delivered them to the Company.

 

(b) The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price for
Notes in respective amounts as set forth on the signature page(s) affixed hereto
and the Escrow Agent shall have delivered the net proceeds to the Company by
wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Company.

 

(c) The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the applicable Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the
applicable Closing Date.

 

(d) With respect to the initial Closing, proceeds from the sale of the Notes of
not less than the Minimum Amount shall be in escrow pursuant to the Escrow
Agreement.

 

6. CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer(s) hereunder to purchase the Notes at the applicable
Closing is subject to the satisfaction, at or before the applicable Closing
Date, of each of the following conditions:

 

(a) The representations and warranties of the Company contained in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the applicable Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement and the other Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the applicable Closing
Date.

 

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation by the
Company of the purchase and sale of the Notes and the transactions contemplated
hereby or under the Transaction Documents, all of which shall be in full force
and effect.

 

(c) The Buyers shall have received a certificate, executed by the President of
the Company, dated as of the Closing Date, to the foregoing effect and as to
such other matters as may be reasonably requested by the Buyers.



 



 18

 

  

(d) The Company shall have delivered to the Buyers a certificate, executed on
its behalf by an appropriate officer, dated as of the Closing Date, certifying
the resolutions adopted by its Board of Directors approving the transactions
contemplated by this Agreement, the other Transaction Documents and the issuance
of the Notes, certifying the current versions of its Certificate of
Incorporation and By-laws (or equivalent documents), certifying as to the good
standing of the Company in the jurisdiction of its formation and in
jurisdictions authorized to conduct business, and certifying as to the
signatures and authority of persons signing this Agreement on behalf of the
Company. The foregoing certificate shall only be required to be delivered on the
first Closing Date, unless any information contained in the certificate has
changed.

 

(e) Legal Opinion. CKR Law LLP, counsel to the Company, shall deliver an opinion
addressed to the Buyers and the Placement Agent, dated as of the Closing Date,
in form and substance reasonably acceptable to the Buyers and Placement Agent.

 

(f) With respect to the initial Closing, proceeds from the sale of the Notes of
not less than the Minimum Amount shall be in escrow pursuant to the Escrow
Agreement.

 

7. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.

 

(b) Irrevocable Subscription. Each of the Buyers hereby acknowledges and agrees
that the subscription hereunder is irrevocable by such Buyer, except as required
by applicable law, and that this Agreement shall survive the death or disability
of the Buyer and shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns. If the Buyer is more than one person, the obligations of
the Buyer hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person's heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

 

(c) Expenses. Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraises or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated; provided, however, that the Company will reimburse the Placement
Agent for (i) its legal fees and expenses in the aggregate amount of $15,000,
plus (ii) its reasonable out-of-pocket expenses; provided, further, that the
Placement Agent must obtain the Company's prior approval for any out-of-pocket
expense in excess of $1,500.

 

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument. All of such counterparts shall be read as though one, and
they shall have the same force and effect as though all the signers had signed a
single page. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.



 



 19

 

  

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(g) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer(s), the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein
(including any term sheet), and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.

 

(h) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 





 

CÜR Media, Inc.



2217 New London Turnpike

South Glastonbury, CT 06073

Attention: Thomas Brophy, CEO

Telephone: 860.430.1520

 

 

With a copy to:

CKR Law LLP 

 

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attention: Eric C. Mendelson

Telephone: 212.259.7300

  

If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto. Each party shall provide five (5) days'
prior written notice to the other party of any change in address or facsimile
number.

 

(i) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto; provided, however, that the Company may assign this Agreement and its
rights and obligations hereunder and under the Notes to an affiliated entity
without the consent of any Buyer if simultaneously therewith the affiliated
entity assumes the obligations of the Company under this Agreement.

 

(j) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(k) Survival. Unless this Agreement is terminated under Section 7(n), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4 and 7
shall survive the Closing for a period of twelve (12) months following the date
on which all of the Notes are repaid in full or converted in their entirety
(whichever is the earliest). Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.



 



 20

 

  

(l) Publicity. The Company shall have the right to approve, before issuance any
press release or any other public statement with respect to the transactions
contemplated hereby made by any other party; and the Company shall be entitled,
without the prior approval of any Buyer, to issue any press release or other
public disclosure with respect to such transactions required under applicable
securities or other laws or regulations or as it otherwise deems appropriate.

 

(m) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(n) Termination. In the event that the initial Closing shall not have occurred
with respect to the Buyers on or before thirty (30) business days from the date
hereof due to the Company's or the Buyer's failure to satisfy the conditions set
forth in Sections 5 and 6 above (and the non-breaching party's failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party by providing five
(5) days' written notice to such breaching party of the non-breaching party's
intent to terminate this Agreement (and if the non-breaching party is the Buyer,
to also withdraw its subscription) at the close of business on such date without
liability of any party to any other party.

 

(o) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(p) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate).

 

(q) ANTI MONEY LAUNDERING REQUIREMENTS

 



The USA PATRIOT Act

What is money

laundering?

How big is the problem

and why is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti- money laundering
requirements on brokerage firms and financial institutions. Since April
24,V2002, all brokerage firms have been required to have new, comprehensive
anti- money laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.



Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 



What are we required to do to eliminate money laundering?  

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.



 

(r) Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Securities Purchase Agreement and Security Agreement.
Accordingly, pursuant to the terms and conditions of this Agreement and such
related agreements, it is hereby agreed that the execution by the Buyer of this
Agreement, in the place set forth on the Buyer Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Securities Purchase Agreement and Security
Agreement, with the same effect as if such separate but related agreement were
separately signed.

 

 21

 

  

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 



COMPANY:
 


CÜR MEDIA, INC.

 



By:

Name:

Thomas Brophy

Title:

Chief Executive Officer

 



BUYERS:

The Buyers executing the Omnibus Signature Page attached hereto as Annex A and
the documents annexed thereto and delivering the same to the Company or their
agents shall be deemed to have executed this Securities Purchase Agreement and
agreed to the terms hereof.

 







 22

 



 



A.

To subscribe for Notes in the private offering of CÜR Media, Inc.:

 

1.

Date and Fill in the principal amount of Notes being purchased and Complete and
Sign the Buyer Omnibus Signature Page of the Securities Purchase Agreement,
attached as Annex A.

2.

Initial the Investor Certification attached as Annex B.

3.

Complete and Sign the Investor Profile attached as Annex C.

4.

Complete and Sign the Anti-Money Laundering Information Form attached as Annex
D.

5.

Fax or email all forms and then send all signed original documents to:

 

CKR Law LLP
1330 Avenue of the Americas, 14th Floor
New York, NY 10019
Facsimile Number: 212.259.8200 

Telephone Number: 212.259.7300 

Attention: Kathleen L. Rush 

Email: krush@ckrlaw.com

 



6.

If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price of the principal
amount of Notes you are offering to purchase according to the following
instructions:





 





Bank Name:

 

PNC Bank

Bank Address:

 

300 Delaware Avenue

 

Wilmington, DE 19801

ABA/Routing #:

031100089

SWIFT Code:

PNCCUS33

Account Name:

Delaware Trust Company

Account Number:

5605012373

FFC:

CÜR MEDIA, INC.; Acct # 79-2648

MUST INCLUDE THE SUBSCRIBER'S NAME



 

 23

 

 

  Annex A

 



BUYER OMNIBUS SIGNATURE PAGE

to

Securities Purchase Agreement and

Security Agreement

 



The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of_____________,1 2016 (the "Securities Purchase Agreement"), between
the undersigned, CÜR Media, Inc. (the "Company"), and the other parties thereto,
in or substantially in the form furnished to the undersigned, (ii) enter into
the Security Agreement (the "Security Agreement"), among the undersigned, the
Company, and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (iii) purchase the Notes of the Company as set
forth below, hereby agrees to purchase such Notes from the Company and further
agrees to join the Securities Purchase Agreement and the Security Agreement as a
party thereto, with all the rights and privileges appertaining thereto, and to
be bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Securities Purchase Agreement entitled "Buyer's Representations and Warranties,"
and hereby represents that the statements contained therein are complete and
accurate with respect to the undersigned as a Buyer.

 

The Buyer hereby elects to purchase US$principal amount of Notes (to be
completed by the Buyer) under the Securities Purchase Agreement.

 



BUYER (individual)

 

 

BUYER (entity)

 

 

 

 

Signature

 

 

Name of Entity

 

 

 

 

Print Name SignaturePrint Name:
______________________________________________________Signature (if Joint
Tenants or Tenants in Common)Title:
___________________________________________________________Address of Principal
Residence:Address of Executive Offices:Social Security Number(s):

IRS Tax Identification Number:

Telephone Number:

Telephone Number:

Facsimile Number:

Facsimile Number:

E-mail Address:

E-mail Address:



 

DATED: ____________________________

 

____________

1Will reflect the Closing Date. Not to be completed by Buyer.



 



 24

 

 

Annex B

 

CÜR MEDIA, INC.

INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 



Initial _______

 

I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) yourprimary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)

Initial _______

 

 

I have had an annual gross income for the past two years of at least US$200,000
(or US$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial _______

I am a director or executive officer of CÜR Media, Inc.

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______

The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least US$5 million and was
not formed for the purpose of investing the Company.

Initial _______

The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial _______

The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement.

Initial _______

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors.

Initial _______

The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______

The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding US$5,000,000 and not formed
for the specific purpose of investing in the Company.

Initial _______

The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

Initial _______

The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of US$5,000,000.

Initial _______

The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.



 

 25

 

 

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

 



Initial _______

 

The investor is not a "U.S. Person" as defined in Regulation S; and specifically
the investor is not:

A. 

 

a natural person resident in the United States of America, including its
territories and possessions ("United States");



B. 

 

a partnership or corporation organized or incorporated under the laws of the
United States;

C.

an estate of which any executor or administrator is a U.S. Person;

D.

a trust of which any trustee is a U.S. Person;

E.

an agency or branch of a foreign entity located in the United States;

F.

a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

G.

a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

H.

a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

And, in addition:

  

I.

the investor was not offered the securities in the United States;

J.

at the time the buy-order for the securities was originated, the investor was
outside the United States; and

K.

the investor is purchasing the securities for its own account and not on behalf
of any U.S. Person (as defined in Regulation S) and a sale of the securities has
not been pre-arranged with a purchaser in the United States.



 

 26

 

 

Annex C

 

CÜR MEDIA, INC.

Investor Profile

(Must be completed by Investor)

 

Section–A - Personal Investor Information

 



Investor Name(s):

                 

Individual executing Profile or Trustee:    

               

Social Security Numbers / Federal I.D. Number:    

             

Date of Birth:   

 

 

 

 

Marital Status: 

   

Joint Party Date of Birth:  

 

 

 

Investment Experience (Years):    

 

Annual Income:

Liquid Net Worth:

 

Net Worth*:Tax Bracket:

____15% or below

____25% - 27.5%

____Over 27.5%

Home Street Address:

 

Home City, State & Zip Code:

 

Home Phone:  Home Fax:  Home Email:Employer:

 

Employer Street Address:

 

Employer City, State & Zip Code:

 

Bus. Phone:  Bus. Fax:  Bus. Email:Type of Business:

 

Outside Broker/Dealer:

 



  

Section B – Certificate Delivery Instructions

 

_________Please deliver certificate to the Employer Address listed in Section A.

_________Please deliver certificate to the Home Address listed in Section A.

_________Please deliver certificate to the following address:
________________________________

 

Section C – Form of Payment – Wire Transfer

 

_________Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.

_________The funds for this investment are rolled over, tax deferred from within
the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:

 

    

 

Investor Signature

 

Date

 

 

 

 

 

 

 

 



 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as anasset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.



 



 27

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 



 28

 



  

Annex D

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 



INVESTOR NAME:

LEGAL ADDRESS:

SSN# or TAX ID# OF INVESTOR:

YEARLY INCOME:

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:

NET WORTH: *

 

*

For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:
_________________________________________

ADDRESS OF BUSINESS OR OF
EMPLOYER: _____________________________________________________

___________________________________________________________________________________________

 

FOR INVESTORS WHO ARE ENTITIES:

 

YEARLYINCOME: ______________________ NETWORTH: _________________________

 

TYPE OF BUSINESS: _________________________________________________________

 

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS): ________________________________

 

1.

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUND. Please submit a copy of
non-expired identification for the authorized signatory(ies) on the investment
documents, showing name, date of birth, address and signature. The address shown
on the identification document MUST match the Investor's address shown on the
Investor Signature Page.

Current Driver's License or Valid Passport or Identity Card

 

(Circle one or more)

 

2.

If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

3.

Please advise where the funds were derived from to make the proposed investment:

Investments Savings Proceeds of Sale Other ___________________

 

(Circle one or more)

 





Signature: 

 

 

Print Name: 

 

 

Title (if applicable): 

 

 

Date:

 

 29

 

 

DISCLOSURE SCHEDULES
TO THE

 

SECURITIES PURCHASE AGREEMENT

 

 

CÜR MEDIA, INC.

 

__________, 2016

 



 



 30

 

 

Introduction

 

These Disclosure Schedule (the "Disclosure Schedules") have been prepared in
connection with the Securities Purchase Agreement ("Agreement"), dated as of ,

 

2016, by and between CÜR Media, Inc., a Delaware corporation (the "Company"),
and the Buyer(s) set forth on the signature page(s) affixed hereto
(individually, a "Buyer" or collectively, the "Buyers"). Terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

 

The representations and warranties of the Company in Section 3 of the Agreement
are made subject to the exceptions and qualifications set forth herein. These
Disclosure Schedules are qualified in their entirety by reference to specific
provisions of the Agreement, and are not intended to constitute, and shall not
be construed as constituting, separate representations or warranties of the
Company. Any disclosure made in one Schedule is deemed to be a disclosure in
each other Schedule where such disclosure would be appropriate and reasonably
apparent on the face of such disclosure.

 

The section numbers used herein refer to the Sections in the Agreement. Headings
and subheadings have been inserted herein for convenience of reference only and
shall not have the effect of amending or changing the express description hereof
as set forth in the Agreement. References in these Disclosure Schedules to any
document do not purport to be complete and are qualified in their entirety by
the document itself.

 

The information provided in these Disclosure Schedules is being provided solely
for the purpose of making the disclosures to the Buyers under the Agreement. The
Company does not assume any responsibility to any person that is not a party to
the Agreement for the accuracy of any information herein. The information was
not prepared or disclosed with a view to its potential disclosure to others.
Subject to applicable law, this information is disclosed in confidence for the
purposes contemplated in the Agreement and is subject to the confidentiality
provisions of any other agreements entered into by the parties. In disclosing
this information, the Company expressly does not waive any attorney-client
privilege associated with such information or any protection afforded by the
work-product doctrine with respect to any of the matters disclosed or discussed
herein.



 



 31

 

 

Schedule 3(e)

 

No Conflicts

 

The Company has entered into agreements ("Music Label Agreements") with certain
music labels ("Music Labels"), pursuant to which the Company has been provided
limited, non- exclusive licenses to digitally distribute certain sound
recordings and related materials owned or controlled by the Music Labels in
connection with the Company's CÜR-branded Internet music service ("CÜR Music"),
to be comprised of three progressively priced and increasingly functional tiers,
within the United States and its territories, commonwealths, and possessions.
The Company has also entered into agreements ("Publishing Agreements") with
certain music publishing companies ("Music Publishers"), pursuant to which the
Company has been provided the non-exclusive right and license to use certain
musical works owned, controlled and/or administered by the Music Publishers in
connection with CÜR Music, within the United States and its territories,
commonwealths, and possessions. The Music Label Agreements and Publishing
Agreements may be collectively referred to herein as the "Content Agreements,"
and the Music Labels and Music Publishers may be collectively referred to herein
as the "Content Providers."

 

Pursuant to certain of the Content Agreements, the Company was required to make
initial payments of content fees to the applicable Content Providers, in the
aggregate amount of $8.0 million, on January 31, 2016. The Company was not able
to make these initial payments when due. Each of the applicable Content
Agreements provides that, upon the Company's failure to make the required
initial payment, the applicable Content Provider will provide the Company with
written notice, and an opportunity to cure. The cure periods in the Content
Agreements range from 10 to 30 days. If the Company does not make a required
payment to the respective Content Provider within the specified cure period,
such Content Provider has the right to terminate the applicable Content
Agreement, in its sole discretion. If any of the applicable Content Providers
terminates the Company's Content Agreement with them it may result in a loss of
current subscribers, impact the Company's ability to add new subscribers, and
impact the Company's relationships with other content providers, any of which
would have a negative effect on the Company's operations.

 

To date, the Company has not received any written notices of default. In
addition, each of the applicable Content Providers has provided the Company with
additional time to make the required initial payments.



 



 32

 

 

Schedule 3(f)

 

SEC Filings; Financial Statements

 

The Company's Annual Report on Form 10-K for the fiscal year ended December 31,
2015 was due to be filed with the SEC on Wednesday, March 30, 2016. The Company
filed a Notification of Late Filing on Form 12b-25 to obtain a 15-calendar day
extension for filing of the Form 10-K. The Company intends to file the Form 10-K
as soon as practicable, but cannot be certain it will be filed within the
allotted 15-day extension period. The company will not be "current" with its SEC
Filings until such filing is made.



 



 33

 

  

Schedule 3(k)

 

Employee Relations

 

The Company has not paid its employees for work performed since the beginning of
2016. It is the Company's intention to pay the accrued payroll as soon as
practicable. Two of the Company's employees have filed claims against the
Company for payment of unpaid wages.



 



 34

 

 

Schedule 3(p)

 

No Material Adverse Breaches, etc.

 

See Schedule 3(e)



 



 35

 

  

EXHIBIT A

 

Form of Note

 



 



 36

 

 

EXHIBIT B

 

Form of Security Agreement



 



 37

 

 

EXHIBIT C

 

Form of Unit Warrant

 

 

 

38

--------------------------------------------------------------------------------